DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 10/29/2020 for application number 11/04/2020. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/04/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,915. Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, US Pat. No. 10,853,915 discloses a system comprising:

[claim 16, “A non-transitory memory encoded with a computer program, the computer program comprising instructions”]; 
and at least one processor communicatively coupled to the memory and configured to execute the instructions [claim 1 “when executed by one or more processors, cause the one or more processors to perform operations”] to: receive raw virtual reality video data representing images recorded by camera modules of a camera array [claim 1, “receiving at a cloud-based server through a network interface, raw virtual reality video data recorded by camera modules of a camera array”];
use a Stitching algorithm to stitch the images together to generate an initial virtual reality render [claim 1, “stitching the raw virtual reality video data, at the cloud-based server, to generate an initial virtual reality render”]; 
determine that the initial virtual reality render has a stitching error [claim 1, “determining that the initial virtual reality render has stitching errors”]; 
determine a correction for the stitching error [claim 1, “generating virtual reality content based on the determined correction”]
and modify the stitching algorithm based on the correction for the stitching error [Claim 5, “…modifying the stitching algorithm based on a correction to the stitching error and applying the modified stitching algorithm to the images” ].

Remaining claims are analyzed similarly.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Sun et al., [US Pub. No.: 2018/0091866 A1] in view of van Hoff et al., [US Patent No.: 9,363,569 B1].


A system comprising: a non-transitory memory storing instructions [storage facility 106 is connected to a processor 102 |Fig. 1]; 
and at least one processor communicatively coupled to the memory and configured to execute the instructions to: receive raw virtual reality video data representing images recorded by camera modules of a camera array [Fig 6 el. 606-1 through 606-4];
Sun does not distinctly disclose:
use a Stitching algorithm to stitch the images together to generate an initial virtual reality render;
determine that the initial virtual reality render has a stitching error;
determine a correction for the stitching error;
and modify the stitching algorithm based on the correction for the stitching error.
However in the same field of endeavor van Hoff discloses:  
use a Stitching algorithm to stitch the images together to generate an initial virtual reality render [content system 131 such as the correction module 210 analyzes the virtual reality content to identify the stitching aberration; Col 26 Lines 28-35]; 
determine that the initial virtual reality render has a stitching error [content system 131 such as the correction module 210 analyzes the virtual reality content to identify the stitching aberration; Col 26 Lines 28-35];
determine a correction for the stitching error [An element of the content system 131 such as the correction module 210 analyzes the virtual reality content to identify the stitching aberration; Col 26 Lines 28-35]; 
[van Hoff: The correction module 210 may determine the pixel values associated with these pixels and then modify the pixel values so that the exposure or color deficiencies are not detectable by the user 134 during consumption of the virtual reality content using the viewing system 133; Col 23 Lines 10-26].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sun with van Hoff for detecting errors in stitching virtual reality content.

Re. Claim 2, Sun does not distinctly disclose:
wherein the at least one processor is further configured to execute the instructions to: use the modified stitching algorithm to stitch the images together to generate a corrected virtual reality render that corrects the stitching error
However in the same field of endeavor van Hoff discloses:  
wherein the at least one processor is further configured to execute the instructions to: use the modified stitching algorithm to stitch the images together to generate a corrected virtual reality render that corrects the stitching error [Fig 1 els. 127, 131 108, 105].
[See motivation in claim 1]

Re. Claim 3, Sun discloses:
wherein the at least one processor is further configured to execute the instructions to: receive additional raw virtual reality video data representing additional images recorded by the camera modules of the camera array [additional raw video data 812-1-812-2]; 
[further combine the object data by stitching the separate video data instances together and/or performing additional processing to convert the object data into virtual reality media content that may be rendered by media player devices to which the virtual reality media content is transmitted. |0030].

Re. Claim 4, Sun discloses:
wherein determining the correction for the stitching error comprises: transmitting the initial virtual reality render to a user device [The first communication device transmits the prepared object data to the second communication device; Abstract, 0029]; 
Sun does not distinctly disclose:
and receiving, from the user device, information about at least one of the stitching error or the correction for the stitching error.
However in the same field of endeavor van Hoff discloses:  
and receiving, from the user device, information about at least one of the stitching error or the correction for the stitching error [correcting the VR video data; Fig. 2 el. 131].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Sun with van Hoff for detecting errors in stitching virtual reality content.

Re. Claim 5, Sun does not distinctly disclose:
wherein the information about the stitching error indicates a location of the stitching error within the initial virtual reality render.

wherein the information about the stitching error indicates a location of the stitching error within the initial virtual reality render [content system 131 such as the correction module 210 analyzes the virtual reality content to identify the stitching aberration; Col 26 Lines 28-35].
[See Motivation in claim 1]

Re. Claim 6, Sun does not distinctly disclose:
wherein: determining that the initial virtual reality render has the stitching error comprises identifying the stitching error;
and determining the correction for the stitching error comprises determining whether the identified stitching error matches the information received from the user device.
However in the same field of endeavor van Hoff discloses:  
wherein: determining that the initial virtual reality render has the stitching error comprises identifying the stitching error [content system 131 such as the correction module 210 analyzes the virtual reality content to identify the stitching aberration; Col 26 Lines 28-35]; 
and determining the correction for the stitching error comprises determining whether the identified stitching error matches the information received from the user device [The correction module 210 transmits data that describes the location of the stitching aberration in the virtual reality content; Col 26 Lines 28-35].
[See Motivation in claim 1]


wherein machine learning is implemented to modify the stitching algorithm based on the correction for the stitching error.
However in the same field of endeavor van Hoff discloses:  
wherein machine learning is implemented to modify the stitching algorithm based on the correction for the stitching error [Fig. 2 content system 131 includes code and routines that when executed correct stitching artifacts | Col 5 Lines 16-54].
[See Motivation in claim 1]

Re. Claim 8, Sun does not distinctly disclose:
wherein the stitching error comprises a visual discontinuity caused by an object that is close to one or more of the camera modules of the camera array when the raw virtual reality video data is recorded and that crosses a stitching boundary in the initial virtual reality render.
However in the same field of endeavor van Hoff discloses:  
wherein the stitching error comprises a visual discontinuity caused by an object that is close to one or more of the camera modules of the camera array when the raw virtual reality video data is recorded and that crosses a stitching boundary in the initial virtual reality render [the correction module 210 may correct stitching errors caused by close-by objects. For example, the closer an object is to the camera array 101, the greater the difference of a viewing angle from each camera module 103 to the object. Close-by objects that cross a stitching boundary may abruptly transition between viewing angles and may thus produce an obvious visual discontinuity. |Col 23 Lines 10-48].


Re. Claim 9, Sun does not distinctly disclose:
wherein the stitching error comprises one of: a stitching artifact at a stitching boundary between the images; a parallax error; a color error; a horizon line error; or a synchronization error.
However in the same field of endeavor van Hoff discloses:  
wherein the stitching error comprises one of: a stitching artifact at a stitching boundary between the images; a parallax error; a color error; a horizon line error; or a synchronization error [stitching error includes a boundary |Col 23 Lines 10-48].
[See Motivation in claim 1]

Re. Claim 10, Sun discloses:
wherein the non-transitory memory storing instructions and the at least one processor are implemented by a cloud-based virtual reality processing server [object data is transmitted via a cloud based server through a network interface; Fig. 3 el. 308, 314 &316, Abstract].

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 1. 

Re. Claim 12, Sun discloses:
further comprising: using the modified stitching algorithm to generate a corrected virtual reality render that corrects the stitching error.
However in the same field of endeavor van Hoff discloses:  
further comprising: using the modified stitching algorithm to generate a corrected virtual reality render that corrects the stitching error [The correction module 210 may determine the pixel values associated with these pixels and then modify the pixel values so that the exposure or color deficiencies are not detectable by the user 134 during consumption of the virtual reality content using the viewing system 133; Col 23 Lines 10-26].
[See Motivation in claim 1]

Re. Claim 13, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 14, Sun discloses:
wherein determining the correction for the stitching error comprises: transmitting the initial virtual reality render to a user device [The first communication device transmits the prepared object data to the second communication device; Abstract, 0029]; 
Sun does not distinctly disclose:
and receiving, from the user device, information about at least one of the stitching error or the correction for the stitching error.
However in the same field of endeavor van Hoff discloses:  
and receiving, from the user device, information about at least one of the stitching error or the correction for the stitching error [correcting the VR video data; Fig. 2 el. 131].
[See motivation in claim 1]

Re. Claim 15, This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 16, This claim is interpreted and rejected for the same reason set forth in claim 10 and 12.

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 1 and 11.

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 12.

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 13.

Re. Claim 20, Sun discloses:
wherein determining the correction for the stitching error comprises: transmitting the initial virtual reality render to a user device [The first communication device transmits the prepared object data to the second communication device; Abstract, 0029]; 
Sun does not distinctly disclose:
and receiving, from the user device, information about at least one of the stitching error or the correction for the stitching error.
However in the same field of endeavor van Hoff discloses:  
and receiving, from the user device, information about at least one of the stitching error or the correction for the stitching error [correcting the VR video data; Fig. 2 el. 131].
[See Motivation in claim 1]
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488